Citation Nr: 0027778	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-14 714	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for residuals of infection of the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1972 to January 
1973.  It is also indicated that the veteran had 
approximately three months of additional service.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a February 1996 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 1999 to 
accord the veteran a Board hearing at the RO.  In July 2000, 
the veteran requested a Board videoconference hearing in lieu 
of a Travel Board (in person) hearing.  The video conference 
hearing was scheduled on October 5, 2000.  The veteran failed 
to report for that hearing.  


FINDINGS OF FACT

1.  The veteran's residuals of infection of the left middle 
finger do not result in ankylosis of the finger.  

2.  The veteran's residuals of infection of the left middle 
finger do not involve scarring which is tender, painful, 
poorly nourished, or ulcerated.  


CONCLUSION OF LAW

An initial compensable rating for residuals of infection of 
the left middle finger is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.31, 4.71a, 4.118, 
Diagnostic Codes 5226, 7803, and 7804 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A 1983 claim for service connection for the disorder 
involving the left middle finger was considered abandoned by 
the RO based on the veteran's failure to report for a VA 
examination.  The current claim for service connection was 
received by the RO on November 13, 1995.  In a February 1996 
rating action, the RO granted service connection and a 
noncompensable rating for the disorder at issue, effective 
November 13, 1995.  

The service medical records make reference to the veteran 
being treated for an abscess between the third and fourth 
digits of the left hand in November 1972.  The area was 
swollen and medication was prescribed.  The service medical 
records do not indicate that the infection (abscess) was 
treated surgically or that osteomyelitis was involved.  

On VA examination in January 1996, the veteran's complaints 
included pain in the left middle finger in the nature of 
tenderness along the proximal interphalangeal joint and 
distal interphalangeal joint of the left middle finger.  The 
tip of the left middle finger lacked three-fourths of an inch 
of reaching the transverse fold of the palm of the hand.  An 
x-ray revealed a small area of sclerotic changes in the 
distal portion of the middle phalanx of the third finger.  

On VA examination in February 1997, the veteran had 
complaints referable to the left hand other than the middle 
finger, which the examiner concluded were unrelated to the 
left middle finger infection in service.  As regards the left 
middle finger, the veteran reported getting blisters on the 
radial border in the summer time.  Clinical findings 
referable to the left middle finger revealed that the 
metacarpophalangeal joint had motion from zero to 85 degrees, 
the proximal interphalangeal joint had motion from zero to 50 
degrees, and the distal interphalangeal joint had motion from 
zero to 30 degrees.  There was a small, scarred, irregular 
area over the dorsum of the distal phalanx of the left middle 
finger, just proximal to the nail, but the nail was well-
formed.  An x-ray of the left hand revealed a marginated 
radiolucent lesion in the distal phalanx of the left middle 
finger.  

Analysis

As an initial matter, the Board finds that the veteran's 
claim as to the propriety of the initial, noncompensable 
rating assigned for residuals of infection of the left middle 
finger is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

Favorable or unfavorable ankylosis of the middle finger of 
either hand warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  Pursuant to regulatory note 3 
preceding Diagnostic Code 5220, in classifying the severity 
of ankylosis and limitation of motion of single digits, with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  When motion to this 
extent is possible, the rating will be for favorable 
ankylosis, otherwise the rating will be for unfavorable 
ankylosis.  Note "a" following Diagnostic Code 5223 
provides further that limitation of motion of less than 1 
inch (2.5 centimeters) in either direction is not considered 
disabling.  

In this case, clinical findings as to range of motion of the 
veteran's left middle finger were reported on two VA 
examinations.  The tip of his left middle finger lacked only 
three-fourths of an inch of reaching the transverse fold of 
the palm of the hand.  Accordingly, the limitation of motion 
shown with regard to the veteran's left middle finger does 
not fulfill the criteria for favorable ankylosis.  Further, 
as the limitation of motion of the left middle finger is less 
than 1 inch, in either direction, it is not considered 
disabling.  Accordingly, a compensable rating is not 
warranted for the veteran's service-connected residuals of 
infection of the left middle finger based upon ankylosis.  

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Here, the veteran's left middle finger scarring is not poorly 
nourished, it is not reported to be ulcerated, and it is not 
tender and painful on objective demonstration.  Therefore, a 
compensable rating is not warranted under Diagnostic Codes 
7803 or 7804.  

Furthermore, the Board finds that the initial, noncompensable 
rating assigned for the veteran's service-connected residuals 
of infection of the left middle finger represents the most 
disabling this disorder has been since service connection for 
this disorder was awarded effective in November 1995.  
Therefore, staged ratings for this disorder are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Accordingly, the appeal as to the propriety of the initial, 
noncompensable rating assigned for residuals of infection of 
the left middle finger must be denied.  



ORDER

The appeal for an initial compensable rating for residuals of 
infection of the left middle finger is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

